Case.' 1119-cv»00032-SJD-KLL Doc #: 18 Filed; 03/27/19 Page: 1 of 16 PAGE|D #: 104

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
REBECA SANTIAGO ) Case No. 1:19-cv-00032
Plaintiff, ) Judge Susan .]. Dlott
. Magistrate Karen L. Litkovitz
v. )
MEYER TOOL INC., )
Defendant. )

STIPULATED PROTECTIVE ORDER

The Court recognizes that disclosure and discovery activity are likely to arise that Will
require the disclosure of personal medical information, trade secrets, confidential research,
development, manufacturing financial, process, marketing, and business information, or other
commercial information Within the meaning of Federal Rule of Civil Procedure 26(c). Good
cause exists to protect this information from public disclosure during discovery In the absence
of a suitable protective order safeguarding the confidentiality of such information, the parties
would be hampered in their ability to produce such information The Health Insurance Portability
and Accountability Act of 1996 ("HIPAA") prohibits disclosure of certain I-IIPAA- protected
information, including individual identifiers, which Will be redacted from the material produced
by covered entities in the course of this litigation

Accordingly, the Court ORDERS that the parties shall adhere to the following:

l. DESIGNATI()N OF PROTECTED MATERIAL

1.1 This Order shall govern all documents, testimony, and other information obtained
by the parties from one another, and from third parties in discovery, all information copied or
derived therefrom, as well as all copies, excerpts, summaries or compilations thereof, including

documents and information produced pursuant to the F ederal Rules of Civil Procedure, including

Case.' 1.'19-cv-00032-SJD-KLL Doc #: 18 Filed: 03/27/19 Page: 2 of 16 PAGE|D #: 105

answers to interrogatories, deposition transcripts, responses to requests for adrnission, affidavits,
declarations, expert reports, and other such material and information as may be produced during
the course of this litigation
1.2 In connection with discovery proceedings in this action, any party or third party
may designate any non-public document, material, or information that it reasonably believes in
good faith contains either “CONFIDENTIAL” information or “HIGHLY CONFIDENTIAL -
ATTORNEYS” EYES ONLY” information (collectively referred to as “Protected Material”).
(a) A party may designate as “CONFIDENTIAL” any information, document,
or thing that the party reasonably and in good faith believes to contain
confidential information within the meaning of Fed. R. Civ. P. 26(0)(7) used by it
in, or pertaining to, its business and that is not generally known, and which that
party would not normally reveal to third parties or, if disclosed, would require
such third parties to maintain in confidencel
(b) A party may designate as “HIGHLY CONFIDEN'I`lAL - ATTORNEYS’
EYES ONLY” such materials as the party reasonably and in good faith believes
to contain particularly sensitive business and research information that is likely to
provide the recipient with a competitive advantage regarding future products or
regarding an ongoing relationship with the disclosing party. Such material may
include the following: non-public financial documents, sales and business data
and information including, but not limited to, financial statements, auditor
Statements, internal financial records, bookkeeping documents reflecting sales,
receipts, taxes, expenditures, costs, and revenues, credit card payments and

insurance documentation, marketing and sales information, marketing plans and

Case: 1:19-cv-00032-S.]D-KLL Doc #.' 18 Filed: 03/27/19 Page.' 3 of 16 PAGE|D #: 106

forecasts, customer lists and customer or applicant information, which may
include customer names and personal information such as social security, phone
numbers, and street address), third party agreements, pricing data, cost data,
customer orders, and customer quotations; and any proprietary, non-public
intellectual property and associated information in the nature of patentable
inventions, including any pending or abandoned patent applications, foreign or
domestic Trade secrets of a party may be designated as HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY. However, should the non-
designating party believe in good faith and upon reasonable proof that the
material so designated as trade secret, HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY is not a trade secret, the party challenging the
HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY designation of said
trade secret materials, may proceed under Section 3 of this Protective Order.

(c) Any party may designate as “HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY” any personal medical information protected by HlPAA and
produced by a covered entity in the course of this litigation, The parties agree to
meet and confer upon any unforeseen circumstance where, in the course of this
litigation, it becomes necessary for a party to view information marked “HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY” under Paragraph I.Z(c).

1.3 The following information shall not be designated or protected under this

Protective Order:

Case: 1:19-cv-00032~SJD-KLL Doc #: 18 Filed: 03/27/19 Page: 4 of 16 PAGE|D #: 107

1.4

(a) Information that is in the public domain at the time of disclosure,
including publicly available publications, catalogs and other advertising materials,
press releases, and publicly-filed financial statements;

(b) Information that at any time is made public through no act of a
nondesignating party;

(c) lnformation that the designating party has not undertaken with others to
maintain in confidence and that is in the possession of or becomes available to the
receiving party other than through discovery in this action, but only if the
receiving party can show that the information independently came into its rightful
possession; or

(d) lnformation that is independently developed by the receiving party, as
reflected by written documentation demonstrated to be in existence prior to
production by the party claiming confidentiality

Any documents, information, or things produced in discovery or other written

materials exchanged by the parties (including discovery responses, letters, and briefs) that a party

desires to designate as Protected Material shall be so designated by marking each page of the

document, paper or thing CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’

EYES ONLY, as appropriate, and indicating the identity of the producing party (e.g., through the

use of an identifying prefix to the document identification (Bates) number).

1.5

In the event a party may make available certain of its files for inspection by

another party, which files may contain non-confidential material as well as material that may be

subject to protection under this Protective Order, with the intent that following such inspection

the inspecting party will designate certain of the inspected documents to be copied and furnished

Case.' 1:19-cv-00032-S.JD-KLL Doc #: 18 Filed: 03/27!19 Page: 5 of 16 PAGE|D #; 108

to it, such files need not be marked with either confidentiality designation in advance, but shall
all be treated as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY materials Only
those persons identified in paragraph 2.2 below as permitted to view HlGHLY
CONFIDENTLAL - ATTORNEYS’ EYES ONLY materials may be present at any such
inspection When the producing party copies the documents to furnish to the inspecting party, the
producing party shall mark Protected Material with the appropriate confidentiality designation to
the extent warranted under paragraph 1.2.
1.6 Whenever a deposition involves a disclosure of Protected Material, the following
procedures shall apply:
(a) Any party may designate any portion or all of a deposition as
CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
ONLY by notifying the other parties on the record during the deposition The
Court Reporter shall be asked to make the appropriate confidentiality designation
on each page of the transcript that contains CONFIDENTIAL or HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY information and separate out
those portions of the deposition respectively from the remaining portion of the
deposition At that time, all persons not qualified to receive that category of
information shall leave the room prior to continuation of the deposition and until
the conclusion of such designated testimony; and
(b) Any party may also designate any portion or all of a deposition as
CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
ONLY by notifying the other parties separately in writing within thirty days of

receipt of the transcriptl In such event, the parties shall confer as to the most

Case; 1119-cv-00032-SJD-K|_L Doc #: 18 Filed.' 03/27/19 Page: 6 of 16 PAGE|D #: 109

convenient way to segregate the designated portions of the transcript All
information disclosed at a deposition and all information contained in deposition
transcripts shall be treated as HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY for a period of thirty days after the receipt of the transcript to
permit adequate time for review of the transcript and notice to other counsel
regarding any designation as Protected Material by a designating party.
(c) Nothing contained in this paragraph shall preclude a party representative
from attending a deposition The parties shall be responsible for assuring no party
representative(s), is present should HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY materials or information be used or disclosed during the deposition
1.7 Each Party that designates information or items for protection under this
Protective Order must take care to limit any such designation to specific material that qualifies
under the appropriate standards The designating Party must designate for production only those
parts of materials, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Protective Order. Mass,
indiscriminate, or routinized designations are prohibited
1.8 In the event that a designating Party subsequently determines that material
designated CONFIDENTIAL or HIGHLY CONFIDENTIAL _ ATTORNEYS’ EYES ONLY
was incorrectly designated, it must immediately un-designate the material by written notice to all
other Parties.

2. ACCESS TO AND USE OF PROTECTEI) MATERIAL

2.1 Protected Material, and all summaries, compilations, and derivations thereof,

CaSe.' 1219-CV-00032»S.JD-KLL DOC #: 18 Filed.' 03!'27/19 Pagei 7 Of 16 PAGE|D #; 110

whether oral or written, shall be maintained in confidence, shall be used solely in the preparation

prosecution, or trial of this action and not for any other purpose, and shall be disclosed only as

provided in the following paragraphs

2.2

lnformation that has been designated as HIGHLY CONFIDENTIAL -

ATTORNEYS’ EYES ONLY may be disclosed only to:

to:

2.3

(a) The attorneys of record and their employees who are engaged in assisting
in this action,'

(b) Independent consultants or experts retained by the party or its attorneys in
connection with this action, including technical experts, damage and industry
experts, and jury or trial consultants, together with their employees engaged in
assisting in this action (including mock jurors), but only subject to the provisions
of paragraph 2.5 below;

(c) In-house counsel of a party;

(d) The Court and its personnel;

(e) Court reporters and their personnel engaged in proceedings incident to
preparation for trial or engaged in trial;

(f) Professional vendors and their employees, including copy services, trial
graphics services, and translation services, engaged by counsel; and

(g) Persons shown on the face of the document to have authored or received it
and/or the producing party or its designated representatives (e.g., a 30(b)(6) witness).

lnformation that has been designated as CONFIDENTIAL may be disclosed only

(a) The persons identified in paragraph 2.2;

Case: 1:19-cv-00032-S.JD-KLL Doc #: 18 Filed: 03/27/19 Page: 8 of 16 PAGE|D #: 111

(b) Meyer Tool, Inc. business persons;
(c) Plaintiff (if Plaintiff is the receiving party); and
(d) Other persons only by written consent of the producing party or upon order of
the Court and on such conditions as may be agreed or ordered.

2.4 Protected Material shall be disclosed to consultants and experts only upon the

following terms:

(a) Prior to any disclosure, the consultant or expert shall be identified in
writing to the other parties’ counsel by name, address, and corporate, business or
other professional affiliation or employment, together with a copy of the expert’s
curriculum vitae and a list of the expert’s litigation or consulting engagements for
the past three years;
(b) Unless another party notifies the proposing party of any objection and that
objection is received within five business days after receipt of notification (by fax,
by email, or by overnight mail), the consultant or expert shall thereafter be
allowed to have access to Protected Material pursuant to the terms and conditions
of this Protective Order;
(c) In the event of a timely objection which shall be made in good faith and
on reasonable grounds, the proposing party shall refrain from disclosure of
Protected Material to the consultant or expert until the objection has been resolved
between the parties or ruled upon by the Court;
(d) The parties shall endeavor in good faith to resolve the dispute without
calling upon the intervention of the Court. The burden is on the objecting party to
seek the intervention of the Court by appropriate motion to preclude the proposing

party from disclosing Protected Material to the consultant or expert If no such

8

Case: 1:19~cv-00032~SJD-KLL Doc #: 18 Filed: 03/27/19 Page: 9 ot 16 PAGE|D #: 112

2.5

motion is filed within ten business days of receipt of the objection the proposing
party may disclose Protected Material to the consultant or expert as if no
objection had been raised; and

(e) No party shall use its right to object to a proposed consultant or expert to
interfere with the ability of another party to prepare for trial through the use of
consultants and experts

Prior to receiving any Protected Material, any persons described paragraphs 2.2 or

2.3 shall be furnished with a copy of this Protective Order and shall execute a copy of the

“Agreement to be Bound by Protective Order” attached as Exhibit A. A copy of the signed

Agreement shall be maintained by counsel for the party providing such access.

2.6

Nothing in this Protective Order shall prevent any counsel of record from utilizing

Protected Material in the examination of any person who is reasonably alleged to be the author or

source of the Protected Material or who is reasonably believed to have knowledge relating

thereto. In addition,

(a) Parties and present employees of the parties, or employees of third parties,
may be examined as a witness at depositions and trial and may testify concerning
all Protected Material produced or designated by that party, or by the employee’s
employer if a third party;

(b) Former employees of the parties, or former employees of third parties,
may be examined and may testify at depositions and trial concerning all Protected
Material produced or designated by the party or third party that formerly
employed such person and which pertains to the period or periods of his/her

employment and prior thereto; and

Ca$ef 1219-CV-00032-SJD~KLL DOC #Z 18 Filedi 03/27!19 Page: 10 Of 16 PAGEID #3 113

(c) Former experts of the parties may be examined and may testify concerning
all Protected Maten'al produced or designated by the respective party that pertains
to the subject matter of his/her consultation

2.7 Nothing in this Protective Order shall preclude any party from introducing
Protected Material into evidence at any evidentiary hearing or at trial. However, if anyone
intends to introduce or refer to Protected Material at any hearing or trial, the party wishing to
make the disclosure shall first notify the producing party and provide that party with an
opportunity to object and!or to ask the Court to take appropriate precautionary procedures (e.g.,
clearing the Courtroom, sealing the record, etc.).

2.8 Nothing in this Protective Order shall bar or otherwise restrict any attorney from
rendering advice to his/her clients with respect to this litigation and referring to or relying
generally upon his/her examination of Protected Material, provided that in rendering such advice
and in otherwise communicating with his/her clients, the attorney shall not disclose the content
of such information beyond what is necessary to keep the client(s) reasonably informed about the
developments regarding the action and to allow the client(s) to make informed decisions with
respect thereto.

2.9 All persons in possession of Protected Material shall exercise reasonable and
appropriate care with regard to the storage, custody, and use of such information in order to
ensure that the provisions of this Protective Order are observed and the confidential nature of the
information is maintained

3. CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

3.1 Any party believing that particular information has been improperly marked, i.e.,

that it is not in fact CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

10

Case: 1:19-cv-00032-SJD-KLL, Doc #: 18 Filed: 03/27/19 Page: 11 of 16 PAGE|D #: 114

ONLY, may challenge such designation at any time by raising the issue, in writing to the
designating party, and specifically identifying, by document identification (Bates) number, by
deposition page and line, or by other appropriate specific identifier, the information whose
confidentiality status is challenged Within ten business days of receipt of such writing, the
designating party shall either remove or reduce the designation or provide further justification to
demonstrate that the material or information is appropriately designated.

3.2 The parties shall endeavor in good faith to resolve any such dispute without
calling upon the intervention of the Court. If the designating party maintains its designation and
the parties are unable to reach agreement, the challenging party may bring the issue to the court.
The party asserting confidentiality shall have the burden of establishing the appropriateness of
the designation

3.3 Challenged information shall be treated as designated until the resolution of the
dispute by the parties or ruling by the Court.

4. FILING OF PROTECTED MATERIAL

4.1 This Protective Order does not authorize filing protected materials under seal.
According to the authority of Procrer & Gamble Co. v. Bankers T rust Co., 78 F.3d 219 (6th Cir,
1996), no document may be filed with the Court under seal without prior permission as to each
such filing, upon motion and for good cause shown, including the legal basis for filing under
seal. Unless the Court orders otherwise, all sealed documents shall be filed according to S. D.
Ohio Civ. R. 5.2.1.

5. TERMINA'I`I()N OF LITIGATION

5.] The obligations of this Protective Order shall survive the termination of the action
and continue to bind the parties. Within sixty days after termination of this action by judgment,

settlement, or otherwise from which no appeal can be brought, each party shall destroy all

ll

CaSE-.' 1119~CV-00032~S.JD-KLL DOC #.' 18 Filedi 03/27."19 Pagei 12 Of 16 PAGE|D #: 115

documents containing or disclosing Protected Material of any other party, Each party’s outside
litigation counsel shall have the right to retain one copy of the pleadings; of motions,
memoranda, documents, and papers filed with the Court; of deposition transcripts and exhibits;
and of any documents constituting work product

6. THIRD PARTY DISCOVERY

6.1 ln the event that any third party shall be called upon, by subpoena or otherwise, to
provide or produce documents or information considered CONFIDENTIAL or HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY by such third party, such third party may
elect to have its information treated in accordance with the terms of this Protective Order by so
notifying counsel for all parties in writing Upon service of such notice, such third party may
designate documents and information as CONFIDENTLAL or HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY in the manner set forth in this Protective Order, and such third
party’s designated information shall be protected in the same manner as that of the parties to this

action

7. INADVERTENT DISCLOSURE

7.1 If a party inadvertently discloses any document or thing containing information
that it deems CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY
without designating it pursuant to this Protective Order, the disclosing party shall promptly upon
discovery of such inadvertent disclosure inform the receiving party in writing, forwarding a
replacement copy of the inadvertently disclosed material properly marked with the appropriate
confidentiality designation The receiving party shall thereafter treat the information as if it had
been properly marked from the outset and shall make a reasonable effort to retrieve and destroy

the unmarked version of the inadvertently disclosed material. Disclosure by the receiving party

12

Ca$€.' 1219-CV-00032-SJD-K|_|_ DOC #Z 18 Filed§ 03/27/19 Pagef 13 Of 16 PAGE|D #; 116

to unauthorized persons before being notified of the inadvertent disclosure shall not constitute a
violation of this Protective Order. Nothing in this Protective Order shall preclude the receiving
party from challenging the confidentiality designation of the late-marked material pursuant to the
provisions of paragraph 3.

7.2 The inadvertent or mistaken production or disclosure of documents or other
information subject to the attorney-client privilege, the work product doctrine, or other privilege
shall not be deemed a waiver of a claim of privilege, either as to the specific information
disclosed or as to any other related information If a producing party inadvertently produces or
otherwise discloses to a receiving party information that is subject to such privilege or immunity,
the producing party shall promptly upon discovery of such disclosure so advise the receiving
party in writing and request that the inadvertently disclosed information be retumed. The
receiving party shall retum all copies of the inadvertently produced material within five business
days of receipt of the request. Any notes or summaries referring or relating to any inadvertently
produced privileged material shall be destroyed Nothing in this Protective Order shall preclude
the receiving party returning the inadvertently produced material from seeking an order
compelling the production of information previously produced inadvertently

8. MISCELLANEOUS PROVISIONS

8.1 If Protected Material in the possession of any receiving party is subpoenaed by
any court, by any administrative or legislative body, or by any other person purporting to have
authority to subpoena such information, or is the subject of any discovery request under Rules
30-36 of the Federal Rules of Civil Procedure or any comparable rule of court or of any
adjudicative body (such subpoena or discovery request collectively referred to as a “Third Party
Request”), the party to whom the Third Party Request is directed will not produce such

information without first giving prompt written notice (including a copy of the Third Party

13

Case: 1119-cv~00032~SJD-KLL Doc #: 18 Filed103/27/19 Page; 14 of 16 PAGEID #: 117

Request) to the attorneys of record for the producing party, no more than three business days
after receiving the Third Party Request. The party receiving the Third Party Request must also
promptly inform in writing the party who caused the Third Party Request to issue in the other
litigation that some or all the material covered by the Third Party Request is subject to this
Protective Order. The party receiving the Third Party Request must deliver a copy of this
Protective Order promptly to the party in the other action that caused the Third Party Request to
issue.

8.2 The producing party shall bear the burden and expense of seeking protection in
court of its own Protected Material, and nothing in this Protective Order should be construed as
authorizing or encouraging a party receiving a Third Party Request in this action to disobey a
lawful directive from another court. Disclosure of information in response to a properly issued
Third Party Request shall not constitute a violation of this Protective Order.

8.3 This Protective Order may be modified only by further Order of the Court,
whether sua sponte or by agreement of the parties or their counsel and approval by the Court,
and is without prejudice to the rights of any party to move for relief from any of its provisions, or
to seek or agree to different or additional protection for any particular material or information

8.4 Treatment by counsel or the parties of information designated CONFIDENTIAL
or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY as designated shall not be
construed as an admission by any party that the designated information contains trade secrets or
other proprietary or confidential information Conversely, failure to so designate shall not
constitute a waiver of any party’s claims, either within or outside this action, that any such
documents or information do contain trade secrets or other proprietary or confidential

information

14

CE\SEZ 1219-CV-00032-S.JD-KLL DOC #Z 18 Filed! 03/27/19 Pagej 15 Of 16 PAGE|D #.' 118

8.5 No party shall be obligated to challenge the propriety of any designation, and
failure to challenge a claim of confidentiality at the time of receipt shall not constitute a waiver
of the right to challenge a confidentiality designation at any later time.

IT IS SO ORDEREI):

 

15

CaSe§ 1219-CV-00032-SJD-KLL DOC #; 18 Filedi 03."27/19 Page; 16 Of 16 PAGE|D #1 119

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
REBECA SANTIAGO ) Case No. 1:19-cv-00032
Plaintiff, ) Judge Susan J. Dlott
. Magistrate Karen L. Litkovitz
v. )
MEYER TOOL INC., )
Defendant. )

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I, , hereby acknowledge that I received a copy of the
Protective Order in this action I read and understood the Protective Order and agree to be bound
by its provisions I agree not to copy or use any CONFIDENTIAL or HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY information that may be provided to me for
any purpose other than in connection with my retention in connection with this action, and l
agree not to reveal any such information to any person not authorized by the Protective Order.

I further acknowledge and understand that a violation of the Protective Order may subject
me to penalties of the Court, and I hereby submit to the jurisdiction of the United States District
Court for the Southem District of Ohio in connection with any proceedings concerning

enforcement of the Protective Order.

Dated:

 

Signature

8885424.2

